Citation Nr: 1008709	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  03-27 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to April 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in June 2004.  That 
development was completed, and the case was subsequently 
returned to the Board for appellate review.  

A hearing was held on January 13, 2005, in Atlanta, Georgia, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), , 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

In November 2005, the Board issued a decision denying the 
benefits sought on appeal.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an October 2006 Order, the 
Court vacated the November 2005 Board decision and remanded 
the matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).  The Board 
then remanded the case in December 2006 to comply with the 
Joint Remand.  The development was completed, and the case 
was returned to the Board for appellate review.

In March 2009, the Board issued another decision denying the 
benefits sought on appeal.  The Veteran also appealed that 
decision to the Court, and in a December 2009 Order, the 
Court vacated the March 2009 Board decision and remanded the 
matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion). 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Reason for Remand:  To schedule the Veteran for a video 
conference hearing before the Board at the RO in Atlanta, 
Georgia.

As previously noted, the Veteran was provided the opportunity 
to testify at a hearing before the Board in January 2005.  
However, in January 2010, his representative submitted a 
letter specifically requesting that the Veteran be scheduled 
for a video conference hearing.  In so doing, he acknowledged 
the Veteran's prior hearing, but he also noted that the 
Veteran was not represented by counsel at that time.  In 
addition, he indicated that the Veteran's sister intended to 
testify at the second hearing.  The failure to afford the 
Veteran a hearing would amount to a denial of due process. 38 
C.F.R. § 20.904(a)(3) (2009).  Therefore, the Board finds 
that the Veteran should be scheduled for a video conference 
hearing before the Board at that RO in Atlanta, Georgia.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to the 
Atlanta RO for the following action:

The RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via video conference 
at the local office in accordance with 
his request.  The Veteran should be 
notified in writing of the date, time, 
and location of the hearing.  After the 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing, the 
claims file should be returned to the 
Board in accordance with appellate 
procedures.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



